DETAILED ACTION

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19 and 28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
It is unclear how “a memory reader” in claim 19 is related to “a memory reader” in claim 1.
In claim 28, Applicant requires the fluid connection detector to be adjacent the drip chamber and partly surrounding the drip chamber, yet the fluid connection detector is comprised, in part, of the drip chamber. It is unclear how a structure can be adjacent and surrounding itself.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 


Claim(s) 1, 2, 5, 6, 8-15 are 18-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miller et al (US 2007/0135765) in view of Behzadi (US 2009/0112178) and Eberhart et al (US 9,033,939).
Regarding claim 1, Miller discloses a medication infusion safety device for infusion of a desired medication to a patient, comprising: a memory adapted to be provided at a medication reservoir containing the medication and to store data identifying said medication (¶16, ¶17, ¶43, ¶51); a memory reader (¶47) adapted to be provided at an infusion pump unit and to read data from said memory, the memory reader adapted to read data from the memory through a direct wireless connection (such as radio frequency/RF as per ¶17 and ¶51)  and configured to read data from the memory when the infusion unit is coupled to the medication reservoir (¶17, ¶47, ¶55); and an electronic controller (¶47) adapted to control an infusion in accordance with an evaluation of data read by said memory reader such that, only if the 10 evaluation indicates that the medication is the desired medication, the controller causes the infusion from said medication reservoir to be started (¶55), and a fluid connection detector configured to detect a flow of the medication reservoir to the infusion pump unit and to transmit to said controller a signal indicating whether or not a medication is flowing (amount of pressure such as in ¶45, ¶46 and ¶56), said fluid connection detector configured to be provided adjacent to or at an outlet port of the medication reservoir (fig 8; also figs 2-6 as ¶45 states the manifold 206 is configured to perform the fluid pressure measurement; further adjacent is a very broad term and any arrangement in which the 
While Miller substantially discloses the invention as claimed, it does not disclose the direct wireless connection configured to read data from the memory when the infusion pump unit is coupled to the medication reservoir such that a distance between the memory and the memory reader is equal to or lower than a predetermined maximum wireless reading distance nor a fluid connection detector which is configured to detect a flow of medication through the infusion pump unit and to transmit to the controller a signal indicating whether or not a medication from the medication reservoir is flowing through the infusion pump unit, said fluid connection detector configured to be provided at an outlet port of the medication reservoir and comprising a flow sensor, wherein said controller is configured to control the infusion additionally in accordance with an evaluation of the signal from the fluid connection detector such that, in case the evaluation of the signal from the fluid connection detector indicates that the medication flowing through the pump unit is not medication from the medication reservoir but medication from a different medication reservoir that is simultaneously connected to the infusion pump unit, wherein the controller causes operation of the infusion pump unit not to be started, or if already started, to be stopped.

It would have been obvious to one of ordinary skill in the art, at the time of the effective filing date of the instant application, to modify Miller such that the direct wireless connection is configured to read data from the memory when the infusion pump unit is coupled to the medication reservoir when a distance between the memory and the memory reader is equal to or lower than a predetermined maximum wireless reading distance as taught by Eberhart to both act as a  locking/unlocking function and so that the device doesn’t erroneously read a different reservoir that may be within ultimate reading range, but outside of the predetermine range.
Behadzi discloses a fluid transfer system in which a fluid connection detector which is configured to detect a flow of medication through a fluid connection between a medication reservoir and the infusion pump and to transmit to said controller a signal indicating whether or not a medication is flowing (¶32, ¶34, ¶35, ¶45) from the medication reservoir to the infusion pump unit (sensing is associated with fluid transfer port - ¶41 and ¶42), said fluid connection detector configured to be at an outlet port of the medication reservoir (Behadzi doesn’t specifically disclose where the sensors which detect the different color fluids, as per ¶18, may be located, but does show in fig 2 of Behadzi link 61 located at the outlet port of reservoir 54, the link designed to differentiate between different solutions from different IV bags as per ¶61, as such it would be obvious that such a location could also be used for the detectors which detect 
It would have been obvious to one of ordinary skill in the art, at the time of the effective filing date, to modify Miller with a fluid connection detector is configured to detect a flow of medication through the infusion pump unit and to transmit to the controller a signal indicating whether or not a medication from the medication reservoir is flowing from the medication reservoir to the infusion pump unit, said fluid connection detector configured to be provided at an outlet port of the medication reservoir and comprising a flow sensor, wherein said controller is configured to control the infusion additionally in accordance with an evaluation of the signal from the fluid connection detector such that, in case the evaluation of the signal from the fluid connection detector indicates that the medication flowing through the pump unit is not medication from the medication reservoir but medication from a different medication reservoir that is simultaneously connected to the infusion pump unit, the controller causes the operation 
Regarding claim 5, wherein the infusion pump unit includes a pump comprising an inlet port which is configured to be directly fluidly connected 15 to an outlet port of the medication reservoir, wherein said memory reader is configured to be provided at the pump (figs 6 and 8).
Regarding claim 6, wherein the infusion pump unit comprises a pump, an upstream tube whose outlet is coupled to an inlet port of the pump, wherein the fluid connection detector is provided at the inlet of the upstream tube 20 and configured to be fluidly connected to an outlet port of the medication reservoir, wherein said memory reader is configured to be provided at the fluid connection detector (see figs 6 and 8, where the medication reservoir has memory devices/electrical contacts 320, which would have to read by a memory reader located at the fluid connection check module).
Regarding claim 8, wherein the infusion pump unit comprises a pump and a plurality of upstream tubes (individual connections for each reservoir in fig 6) whose outlets are coupled to an inlet port of the pump (fig 6) wherein there are provided a plurality of medication reservoirs 209 corresponding in number to the plurality of upstream tubes, wherein at the inlet of - 50 -each upstream tube there is provided a fluid connection detector which is adapted to be fluidly connected to an outlet port of a medication reservoir, further comprising a plurality of memory readers, wherein a combination of a memory reader 5 and a fluid connection detector is configured to be provided at the inlet of each upstream tube (see figs 6 and 8, where the medication 
Regarding claim 9, wherein the pump comprises a first part 295, which includes a pump mechanism and is provided with the inlet port, and a second part 310 including a motor for driving the 10 pump mechanism of the first part, wherein the first part is releasably attachable to the second part for operation of the pump (fig 6), further comprising detector configured to output a signal indicative of whether or not said fluid connection detector is needed (electrical signal/contact from 317/319/320), and further comprising a pressure sensor, which 15 is configured to output a signal indicative of whether or not the first part and the second part of the pump are attached to each other, and wherein said controller is configured to evaluate the signal from the memory and the fluid connection detector only in case the signal from the pressure sensor indicates that the first part and the second part 20 are attached to each other (if there is no signal, then it will not evaluate the signal from the memory reader).
Regarding claim 10, further comprising: a body configured to be fastened to an outlet port of the medication reservoir (figs 6 and 8).
Regarding claims 11 and 25, wherein said body comprises one or more fasteners 248 for releasably fastening the body at the outlet port of the medication reservoir, wherein said one or more fasteners comprises a clamp (compare object 248 around object 245 in fig 5B to another object 248 in the same figure, it is biased toward a closed configuration such that it clamps around 245).
Regarding claims 12 and 26, further comprising: a body configured to be fixed at a lower edge portion of the medication reservoir so as to protrude or be suspended from the medication reservoir, 5 wherein said body is configured to be integral with the medication reservoir (fig 8).
Regarding claim 13, wherein said body comprises a plate (fig 8).
Regarding claims 14 and 27, further comprising a machine-readable label comprises at least one of a smart label, an RFID tag, or a barcode, in particular a smart label (RFID), wherein said machine-readable label additionally comprises a powerless display element (¶51, RF and barcode).
Regarding claim 15, wherein said controller is configured 15 to be part of the infusion pump unit (IU, the controller may be considered part of the infusion pump unit).
Regarding claim 18, further comprising: a communication system (RF or IR capable - ¶51) for enabling said controller to access a drug and protocol library and an electronic prescription provided for the patient, - 52 -wherein said controller is configured to control an infusion in accordance with the evaluation of data read by said memory reader and data from said library and the electronic prescription so that in case the evaluation leads to the result that the medication and protocol each are correct for the specific 5 patient it causes the infusion from said medication reservoir to be started (the RF and IR are capable of interacting with other RF and IR systems, including those utilized by said protocol library and electronic prescription; the IR and RF readers are also utilized to program and validate the system as per ¶55).
Regarding claim 19, further comprising: a plurality of infusion units (figs 6 and 8) wherein each infusion unit is connected to a medication reservoir and comprises an 
It would have been obvious to one of ordinary skill in the art, at the time of the effective filing date, to modify Miller with a plurality of a controllers which are configured to control said infusion units independently from each other to allow for continued delivery from functioning controllers in the event one fails, and since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. 
Regarding claim 20, wherein a plurality of reservoirs (figs 6 and 8) are all commonly connected to one infusion pump unit, wherein the controller is configured, in case signals from the fluid connection detector indicate that there is a change of flow from one reservoir to another reservoir, to stop the 25 operation of the infusion pump unit by giving a warning and waiting for action of an operator or to cause the operation of the 
Regarding claim 21, Miller discloses a medication infusion device for infusion of a desired medication into a patient, 30 comprising: a medication reservoir (fig 8); an infusion pump unit (fig 6); and - 53 -a device, comprising: a memory adapted to be provided at a medication reservoir containing the medication and to store data identifying said medication (¶16, ¶17, ¶43, ¶51); a memory reader (¶47) adapted to be provided at an infusion pump unit and to read data from said memory, the memory reader adapted to read data from the memory through a direct wireless connection (such as radio frequency/RF as per ¶17 and ¶51)  and configured to read data from the memory when the infusion unit is coupled to the medication reservoir (¶17, ¶47, ¶55); and controller (¶47) adapted to control an infusion in accordance with an evaluation of data read by said memory reading means so that, only if the 10 evaluation indicates that the medication is the desired medication, the controller causes the infusion from said medication reservoir to be started (¶55), further wherein a fluid connection detector is provided (pressure sensor) which is configured to detect a flow of medication from the medication reservoir through a fluid connection, configured to be provided at an outlet port of the medication reservoir (fig 8; also figs 2-6 as ¶45 states the manifold 206 is configured to perform the fluid pressure measurement; further adjacent is a very broad term and any arrangement in which the two are part of the same device may be consider them to be “adjacent”), and to transmit to said controller a signal indicating whether or not the 20 medication reservoir is connected to the infusion pump unit, and said controller is configured to control the infusion additionally in accordance with an evaluation of the 
While Miller substantially discloses the invention as claimed, it does not disclose the direct wireless connection configured to read data from the memory when the infusion pump unit is coupled to the medication reservoir such that a distance between the memory and the memory reader is equal to or lower than a predetermined maximum wireless reading distance nor a fluid connection detector which is configured to detect a flow of medication from the medication reservoir through a fluid connection between a medication reservoir and the infusion pump and to transmit to said controller a signal indicating whether or not a medication is flowing, said fluid connection detector configured to be provided at an outlet port of the medication reservoir and comprising flow sensor, wherein said controller is configured to control the infusion additionally in accordance with an evaluation of the signal from the fluid connection detector such that, if the evaluation or the signal from the fluid connection detector indicates that a medication flowing through the pump unit is not from the mediation reservoir but from a different medication reservoir which does not contain the correct medication and that is simultaneously connected to the infusion pump unit, the controller causes the operation of the infusion pump unit to be started, or if already started, to be stopped.
It would have been obvious to one of ordinary skill in the art, at the time of the effective filing date of the instant application, to modify Miller such that the direct wireless connection is configured to read data from the memory when the infusion pump unit is coupled to the medication reservoir when a distance between the memory and 
Behadzi discloses a fluid transfer system in which a fluid connection detector which is configured to detect a flow of medication through a fluid connection between a medication reservoir and the infusion pump and to transmit to said controller a signal indicating whether or not a medication is flowing (¶32, ¶34, ¶35, ¶53), said fluid connection detector configured to be provided at an outlet port of the medication reservoir Behadzi doesn’t specifically disclose where the sensors which detect the different color fluids, as per ¶18, may be located, but does show in fig 2 of Behadzi link 61 located at the outlet port of reservoir 54, the link designed to differentiate between different solutions from different IV bags as per ¶61, as such it would be obvious that such a location could also be used for the detectors which detect color to differentiate between different solutions and comprising flow sensing means (¶32, ¶34, ¶35, ¶53), associated with pump rate alteration means (¶48 – intervention because of error is required, ¶51 – when an improper match is detected, the fluid delivery device is deactivated), wherein said controller is configured to control the infusion additionally in accordance with an evaluation of the signal from the fluid connection detector so that in case the evaluation leads to the result that the signal from the fluid connection detector indicates that medication is flowing from a different medication reservoir which does not contain the correct medication and that is simultaneously connected to the infusion pump unit, to the infusion pump unit it causes the operation of the infusion pump unit to 
It would have been obvious to one of ordinary skill in the art, at the time of the effective filing date, to modify Miller such that it is configured to detect a flow of medication through a fluid connection between a medication reservoir and the infusion pump and to transmit to said controller a signal indicating whether or not a medication is flowing, said fluid connection detector configured to be provided at or adjacent an outlet port of the medication reservoir and  comprising flow sensing means, associated with pump rate alteration means, and/or flow controller which are configured to continuously detect a flow of the medication from the medication reservoir to the infusion pump unit, and said controller is configured to control the infusion additionally in accordance with an evaluation of the signal from the fluid connection detector so that in case the evaluation leads to the result that the signal from the fluid connection detector indicates that medication is flowing from a different medication reservoir which does not contain the correct medication to the infusion pump unit it causes the operation of the infusion pump unit to be started, or if already started, to be stopped as taught by Behadzi to prevent delivery of the wrong analytes and/or a bacterially infected medication (which would no longer be the correct medication).
With respect to the electronic controller adapted to control infusion in accordance with an evaluation of data read by said memory reader such that, only if the evaluation indicates the medication is the desired medication, the controller causes the infusion from said medication reservoir to be started, the claim is open-ended (uses comprising) In re Venner, 120 USPQ 192.
Regarding claim 22, further comprising: a plurality of medication reservoirs (fig 6), a plurality of infusion pump units (figs 6 and 8) and a 30 support structure (fig 6), supporting the plurality of medication reservoirs in an inclined orientation, wherein the infusion pump units are located adjacent to a lower end portion of the medication - 54 -reservoirs with each infusion pump unit directly coupled to a different medication reservoir, wherein the infusion pump units are also supported by said support structure (fig 6).
Regarding claim 23, while Miller substantially discloses the invention (such as wireless communication at ¶51) as claimed, it does not disclose wherein an infusion pump unit is wirelessly connected with other infusion pump units, the controller, and a charger for charging power. The instant disclosure discloses wireless communication as being merely preferable, and does not describe such communication as contributing any unexpected results to the system.  As such, connections such as wired vs wireless are considered to be matters of design choice (similar to automated vs manual control of 
Regarding claim 24, wherein an automatic or on-demand infusion sequencing of multiple medication reservoirs fluidly connected to a 10 same infusion pump unit is carried out by the connection detector on the same module with the memory reading means provided at the outlet port of each reservoir enabling or disabling the flow, and with the use of infusion protocols associated to each medication and time or volume limit to switch from one infusion to the next infusion (¶42,55; automatic programming and validation for each and all cartridges).
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miller et al (US 2007/0135765), Eberhart et al (US 9,033,939) and Behzadi (US 2009/0112178) as applied to claim 1 above, and further in view of Greenwald (WO 2008/127694).
Regarding claim 17, while Miller substantially discloses the invention as claimed, it does not disclose further comprising: 20 a first label configured to be provided at the patient and to store data identifying said patient; and a second label configured to be provided at the patient's bed or at a location or in a room where the patient's bed is situated and to store data identifying said location or said room, wherein a label-reader is 25 configured to also read data from said first and second labels. Greenwald discloses 
Allowable Subject Matter
Claim 28 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action. The examiner did not find a teaching or suggestion for utilizing a drip chamber and first and second flow sensors sandwiching the drip chamber as its fluid connection detector. To do so would modify the already modified device of Miller and Behzadi and would constitute impermissible hindsight.

Response to Arguments
Applicant’s amendments overcome the art, but new reference Eberhart is introduced which renders such amendments obvious.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY JAMES OSINSKI whose telephone number is (571)270-3640.  The examiner can normally be reached on Monday to Thursday 9AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571)272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRADLEY J OSINSKI/Primary Examiner, Art Unit 3783